United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Anthony, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1493
Issued: March 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 11, 2010 appellant filed a timely appeal from a March 22, 2010 merit decision of
the Office of Workers’ Compensation Programs regarding his schedule award claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than 10 percent total impairment of the right
lower extremity and more than 6 percent total impairment of the left lower extremity, for which
he received schedule awards.
FACTUAL HISTORY
This case had previously been before the Board. On May 1, 1990 appellant, then a
42-year-old food service cook foreman, injured his lower back when, during the course of
training for the Special Operations and Response Team, he fell off the rope he was climbing at
the obstacle course and landed on his back. The Office accepted the claim for thoracic and

lumbar strains with radiculopathy. On April 4, 2001 appellant filed a claim for a schedule
award.1
In a July 23, 2003 decision, the Board affirmed a September 2, 2002 Office decision
which awarded appellant a two percent schedule award for a permanent impairment to his right
lower extremity.2 The Office found the Office medical adviser, who based his impairment
opinion on the findings of the Office referral physician Dr. Randy J. Pollet, a Board-certified
orthopedic specialist, properly utilized the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides) (hereinafter).3
Appellant later received several other schedule awards due to his accepted conditions. In
a June 28, 2007 decision, the Office advised that he had received schedule awards totaling nine
percent impairment to the right leg and six percent impairment to the left leg. In August 27 and
November 16, 2007 decisions, it found that the medical evidence did not support increased
impairment for the right leg.
In an April 22, 2008 medical report, Dr. Sergio B. Pacheco, a neurologist, noted the
history of injury and appellant’s complaints with regard to chronic and acute lumbosacral pains
associated with intermittent radicular sciatic type of pain entering the posterior aspect of both
lower extremities following mainly the S1 nerve root and intermittent recurrent leg cramps and
paresthesias. He reported subjective decreased pinprick sensation of S1 greater on the right than
the left with no leg weakness or atrophy.
On September 8, 2008 appellant filed a Form CA-7 and requested an additional schedule
award. In a September 3, 2008 report, Dr. Alvaro A. Hernandez, a Board-certified orthopedic
surgeon and appellant’s attending physician, opined that appellant had 16 percent impairment of
the right leg and 8 percent impairment of the left leg based on the fifth edition of the A.M.A.,
Guides. He enclosed a copy of an August 18, 2008 report by Louis Zuniga, physical therapist,
upon which his impairment evaluation was based. In an August 18, 2008 report, Mr. Zuniga
noted appellant’s diagnoses and indicated that appellant’s August 14, 2008 examination findings
revealed leg atrophy and motor and sensory deficits of L5 and S1 nerve roots. He set forth his
impairment calculations under the fifth edition of the A.M.A., Guides.
In a December 1, 2008 report, an Office medical adviser found Dr. Hernandez’
impairment findings were not probative for a schedule award as his medical findings conflicted
with those of Dr. Pacheco. He noted Dr. Hernandez reported leg weakness while Dr. Pacheco
did not. The Office medical adviser recommended appellant’s referral to another specialist. He

1

Appellant’s initial claim for a schedule award, filed on March 4, 1996, was denied in a June 7, 1996 Office
decision. In an August 23, 1999 decision, the Board affirmed an October 24, 1997 Office decision which found
appellant’s September 3, 1997 reconsideration request was untimely filed and insufficient to show clear evidence of
error of its June 7, 1996 decision. Docket No. 98-381 (issued August 23, 1999).
2

Docket No. 03-571 (issued July 23, 2003), petition for recon denied (issue October 15, 2003).

3

On March 15, 2004 the Board issued an Order Dismissing Appeal and Dismissing Petition for Reconsideration.
Docket Nos. 04-301 & 03-571 (issued March 15, 2004).

2

also advised that while appellant may have symptoms in the feet secondary to a radiculopathy,
this was included in the accepted lumbar disorder.
The Office referred appellant, along with a statement of accepted facts, list of questions
and medical record, to Dr. Donald M. Mauldin, a Board-certified orthopedic surgeon, for a
second opinion. In a January 9, 2009 report, Dr. Mauldin set forth his examination findings and
diagnosed chronic lumbar radicular syndrome and chronic L5-S1 bilateral lumbar radiculopathy.
He cited to various tables in the fifth edition of the A.M.A., Guides and opined that appellant had
10 percent right lower extremity impairment for sensory and motor deficits resulting from the L5
and S1 radiculopathy and 4 percent impairment to the left lower extremity based on L5 sensory
and motor loss.
In a February 10, 2009 report, the Office medical adviser reviewed the medical record
and used Dr. Mauldin’s January 9, 2009 findings and the fifth edition of the A.M.A., Guides to
find that appellant had 10 percent right leg impairment and 4 percent left leg impairment based
on L5 and S1 nerve root abnormalities. He opined that appellant had no additional impairment
beyond his previously awarded 11 percent right lower extremity impairment and no additional
impairment over his previously awarded 6 percent left lower extremity impairment.
By decision dated March 3, 2009, the Office denied appellant’s claim for an additional
schedule award.
On April 27, 2009 appellant requested reconsideration. By decision dated September 4,
2009, the Office vacated the March 3, 2009 decision in part to reflect additional entitlement to
one percent permanent impairment of the right lower extremity. It advised it was erroneously
noted that appellant had 11 percent right leg impairment as he was only awarded and paid for
9 percent. The Office found that, medical evidence of record reflected 10 percent right lower
extremity impairment and since he had previously received 9 percent impairment, he was entitled
to an additional 1 percent right leg impairment. It further affirmed the denial of additional
impairment to the left leg. By decision dated September 8, 2009, the Office awarded appellant
an additional 1 percent impairment to the right lower extremity, for a total of 10 percent
impairment.
On November 10, 2009 appellant requested reconsideration and contended that he had
previously submitted a February 19, 2009 supplemental report from Dr. Pacheco wherein the
physician indicated that there was weakness in both legs. He thus contended that Dr. Hernandez’
impairment rating of 15 percent to the right lower extremity was probative for a schedule award
determination as the fact that there was weakness in both legs is corroborated by Dr. Pacheco.
Appellant further requested that the Office expand his case to include the condition of
degenerative disc disease.
In support of reconsideration request, appellant submitted copies of a July 23, 2009
magnetic resonance imaging scan, an August 5, 2009 electromyogram/nerve conduction study
and Dr. Pacheco’s February 19, 2009 report, all previously of record. Dr. Pacheco’s report noted
the presence of progressive bilateral leg weakness associated with bilateral radiculopathy. New
evidence included: diagnostic testing dated September 16, 2009; an October 21, 2009 progress
note from Dr. Hernandez; and a September 24, 2009 report from Dr. Pacheco.

3

In an October 5, 2009 report, Dr. Michael J. Mrochek, a Board-certified physiatrist, noted
the history of injury and his review of the medical evidence. He reported a decreased sensation
following an S1 distribution on the right and weakness in right ankle plantar flexion with ability
to walk on appellant’s heels. No atrophy was seen in the L4 and L5 muscle groups and straight
leg raise was negative with negative hip range of motion. A diagnosis of sprain lumbar region
and lumbosacral neuritis was provided. Citing to various tables under the fifth edition of the
A.M.A., Guides, Dr. Mrochek opined that appellant had 15 percent impairment of the right lower
extremity due to the S1 radiculopathy.
In a December 28, 2009 letter, the Office advised appellant that effective May 1, 2009
permanent impairment determinations were being made in accordance to the sixth edition of the
A.M.A., Guides. Appellant was requested to submit an impairment rating in accordance with the
sixth edition of the A.M.A., Guides within 30 days.
The Office received reports dated January 19 and February 24, 2010 from Dr. Hernandez.
In the January 19, 2010 report, Dr. Hernandez indicated that appellant had weakness in the left
peroneal which was consistent with L5-S1 radiculopathy. Citing to various tables in the fifth
edition of the A.M.A., Guides, he opined that appellant had 15 percent impairment of the right
lower extremity and 8 percent impairment of the left lower extremity. Dr. Hernandez further
stated maximum medical improvement was reached on January 11, 2010. He noted that
appellant underwent an impairment evaluation on January 11, 2010. A copy of the January 11,
2010 impairment evaluation by Mr. Zuniga, physical therapist, was also provided. Mr. Zuniga
opined that appellant had 15 percent impairment for the right lower extremity and 8 percent
impairment for the left lower extremity for both sensory and motor loss under the fifth edition of
the A.M.A., Guides.
By decision dated March 22, 2010, the Office denied modification of its prior decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6 Effective

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id.

4

May 1, 2009, the Office adopted the sixth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.7
After obtaining all necessary medical evidence, the file should be routed to the Office
medical adviser for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified.8
ANALYSIS
Office procedures provide that, effective May 1, 2009, all schedule awards are to be
calculated under the sixth edition of the A.M.A., Guides. The Office’s FECA Bulletin No. 09-03
clarifies that any recalculations of previous awards which result from hearings or reconsideration
decisions issued on or after May 1, 2009, should be based on the sixth edition of the A.M.A.,
Guides. The Bulletin notes, a claimant who has received a schedule award calculated under a
previous edition and who claims an increased award, will receive a calculation according to the
sixth edition for any decision issued on or after May 1, 2009.9
The Board finds that the Office did not properly develop the medical evidence with
regard to appellant’s entitlement to an additional schedule award. In support of his
November 10, 2009 reconsideration request, appellant included an October 5, 2009 report from
Dr. Mrochek and a January 19, 2010 report from Dr. Hernandez. Both physicians were familiar
with appellant’s history, provided examination findings and determined an impairment rating.
These detailed reports included a history of clinical presentation, physical findings, functional
history, clinical studies or objective tests and analysis of findings. Dr. Mrochek determined that
appellant had 15 percent impairment of the right lower extremity due to S1 radiculopathy.
Dr. Hernandez determined that appellant had 15 percent impairment of the right lower extremity
and 8 percent impairment of the left lower extremity due to sensory and motor loss resulting
from the L5-S1 radiculopathy. Both physicians based their impairment rating on the fifth edition
of the A.M.A., Guides. Although these physicians did not reference the current edition of the
A.M.A., Guides, they offered findings in support of their impairment ratings. The Office did not
request that an Office medical adviser consider whether their findings supported any greater
impairment under the sixth edition of the A.M.A., Guides than that which appellant was
previously awarded. Prior to denying the claim, pursuant to Office procedures, these reports,
along with appellant’s file, should then have been referred to the Office medical adviser for an
opinion concerning the nature and percentage of impairment under the sixth edition of the
A.M.A., Guides.10

7

FECA Bulletin No. 09-03 (issued March 15, 2009); see also Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
9

Supra note 7.

10

Supra note 8.

5

The Board will remand the case to the Office to undertake additional development of the
medical evidence to appropriately determine if appellant has an additional impairment of the legs
for schedule award purposes. On remand, the Office should develop the medical evidence as
appropriate to determine the extent of permanent impairment due to appellant’s accepted
employment injury under the sixth edition of the A.M.A., Guides.
CONCLUSION
The Board finds that the case is not in posture for decision. The Board will set aside the
Office decision and remand the case for further development consistent with the findings herein.
ORDER
IT IS HEREBY ORDERED THAT the March 22, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision of the Board.
Issued: March 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

